Case 9:19-cv-81160-RS Document 186 Entered on FLSD Docket 02/26/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 9:19-cv-81160

  APPLE INC.,

                       Plaintiff,

          v.

  CORELLIUM, LLC,

                       Defendant.


    JOINT MOTION TO BRING ELECTRONIC EQUIPMENT INTO THE COURTROOM

         Plaintiff Apple Inc. (“Apple”) and Defendant Corellium, LLC (“Corellium,” and
  collectively, the “Parties”) respectfully move this Court for an order allowing the Parties to bring
  electronic equipment into the courtroom for use at the hearing scheduled for February 27, 2020 at
  10:00 a.m. In support of this motion, the Parties state as follows:
     1. This case is set for a hearing on February 27, 2020 at 10:00 a.m. See Court’s Order Setting
  Hearing on Pending Discovery Motions, ECF No. 155.
     2. In order to facilitate their presentation at the hearing, the Parties would like to use electronic
  equipment, including:
     •   Laptops, along with associated external drives/discs and cords

     •   Cell Phones

     3. The attorneys who will be bringing the electronic equipment into the court on behalf of
  Apple will be:
     •   Jessica Stebbins Bina
     •   Emily Pincow
     4. The attorneys who will be bringing the electronic equipment into the court on behalf of
  Corellium will be:
     •   Justin Levine

     •   Lizza Constantine

     •   David Hecht
Case 9:19-cv-81160-RS Document 186 Entered on FLSD Docket 02/26/2020 Page 2 of 3



     5. If the Court grants the Parties’ request to use electronic equipment, representatives from
  undersigned counsel will consult with the U.S. Marshal’s office regarding the logistics of bringing
  the electronic equipment into the courtroom.
     6. A proposed order granting this motion is attached.
     WHEREFORE, the Parties respectfully move this Court to enter the attached proposed order,
  allowing the Parties to use electronic equipment during the February 27, 2020 hearing.


   Dated: February 26, 2020                           Respectfully Submitted,


   Kathryn Ruemmler*                                  s/ Martin B. Goldberg
   kathryn.ruemmler@lw.com                            Martin B. Goldberg
   Sarang Vijay Damle*                                Florida Bar No. 0827029
   sy.damle@lw.com                                    mgoldberg@lashgoldberg.com
   Elana Nightingale Dawson*                          rdiaz@lashgoldberg.com
   elana.nightingaledawson@lw.com                     Emily L. Pincow
   LATHAM & WATKINS LLP                               Florida Bar No. 1010370
   555 Eleventh Street NW, Suite 1000                 epincow@lashgoldberg.com
   Washington, DC 20004                               gizquierdo@lashgoldberg.com
   (202) 637-2200 / (202) 637-2201 Fax                LASH & GOLDBERG LLP
                                                      100 Southeast Second Street
   Andrew M. Gass*                                    Miami, FL 33131
   andrew.gass@lw.com                                 (305) 347-4040 / (305) 347-4050 Fax
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   *Admitted pro hac vice




                                  Attorneys for Plaintiff APPLE INC.


                                                  2
Case 9:19-cv-81160-RS Document 186 Entered on FLSD Docket 02/26/2020 Page 3 of 3




                                         By: /s/ Lizza Constantine
                                             JONATHAN VINE
                                             Florida Bar No.: 10966
                                             JUSTIN LEVINE
                                             Florida Bar No.: 106463
                                             LIZZA CONSTANTINE
                                             Florida Bar No.: 1002945
                                             COLE, SCOTT & KISSANE, P.A.
                                             Counsel for Defendant
                                             Esperante Building
                                             222 Lakeview Avenue, Suite 120
                                             West Palm Beach, Florida 33401
                                             Telephone (561) 383-9222
                                             Facsimile (561) 683-8977
                                             E-mail: jonathan.vine@csklegal.com
                                             E-mail: justin.levine@csklegal.com
                                             E-mail: lizza.constantine@csklegal.com

                                                   and

                                            NORTON ROSE FULBRIGHT
                                            Counsel for Defendant
                                            2200 Ross Ave.
                                            Dallas, Texas 75201
                                            Telephone (214) 855-8000
                                            Facsimile (214) 855-8200
                                            Brett Govett, Pro hac vice
                                            E-mail:
                                            brett.govett@nortonrosefulbright.com
                                            Robert Greeson, Pro hac vice
                                            E-mail: robert.greeson@
                                            nortonrosefulbright.com
                                            Jackie Baker, Pro hac vice
                                            E-mail:
                                            jackie.baker@nortonrosefulbright.com




                      Attorneys for Defendant CORELLIUM, LLC.




                                        3
